United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, Il, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0524
Issued: September 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 18, 2021 appellant filed a timely appeal from a January 13, 2021 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish that an injury
occurred in the performance of duty, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 13, 2021 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On December 1, 2020 appellant, then a 28-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she experienced tingling and pain in her right knee when
delivering on her route at a minimum of eight hours per day while in the performance of duty. She
noted that she became aware of her condition and its relationship to her federal employment on
November 14, 2020. Appellant stopped work on November 14, 2020.
In an undated narrative statement, appellant explained that she had the largest route, which
took 8 hours to complete, but felt more like 9 or 10 hours. After she finished her route, she
delivered additional mail, which took 30 minutes. Thereafter, appellant realized that she had two
parcels to deliver on her mounted route. After the last drop off on her route she felt tingling in her
right knee that went down to her right big toe and lower back.
Appellant submitted an unsigned and substantially illegible duty status report (Form
CA-17).
Appellant also submitted diagnostic test reports from Dr. Kantilal Chandarana, Boardcertified in diagnostic radiology and nuclear medicine. In a November 17, 2020 lumbar spine
x-ray report, Dr. Chandarana reported findings of mild levoscoliosis at the thoracolumbar junction,
well-preserved disc spaces without significant hypertrophic spurring, no vertebral compressions
or subluxations, and intact pedicles and spines. In a right hip x-ray report of even date, he provided
impressions of no other significant abnormalities and no displaced fracture or dislocation.
Additionally, appellant submitted diagnostic test reports from Dr. Sameul O. Hanif, a
Board-certified diagnostic radiology. In a November 19, 2020 right knee x-ray report, Dr. Hanif
provided an impression of no significant radiologic abnormality. In a right foot x-ray report of
even date, he provided an impression of no significant adverse radiographic finding.
On November 23, 2020 Dr. Abhishek Mehta, a family practitioner, diagnosed appellant as
having right toe pain.
In a development letter dated December 9, 2020, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of additional factual and medical evidence
needed to establish her claim. Appellant was requested to complete a questionnaire concerning
the job activities that she believed contributed to her condition and a narrative medical report from
her physician, which contained a detailed description of findings and diagnoses and the physician’s
opinion, supported by a medical explanation, as to how the reported work activities caused,
contributed to, or aggravated her medical condition. In a separate development letter of even date,
OWCP requested that the employing establishment provide details related to appellant’s claim and
whether it concurred with her allegations. Both parties were afforded 30 days to submit the
requested information.
OWCP subsequently received a partially legible copy of the previously submitted Form
CA-17 report. The signature of the provider was illegible. The December 18, 2020 Form CA-17
report provided a diagnosis of right knee pain and indicated that appellant was unable to work.

2

In a December 16, 2020 narrative statement, appellant reiterated her history of injury. She
claimed that her condition had worsened.
By decision dated January 13, 2021, OWCP denied appellant’s occupational disease claim,
finding that the factors of her federal employment had not been established. It explained that she
failed to respond to its December 9, 2020 development letter, which requested a detailed statement
regarding her mechanism of injury. Further, OWCP found that the medical evidence of record
was insufficient to establish a medical condition causally related to appellant’s claimed
employment factors. It concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors. 7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must

3

Supra note 1.

4

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. 9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that an injury
occurred in the performance of duty, as alleged.
The Board finds that appellant has not established the factual component of her claim as
she failed to sufficiently describe the circumstances surrounding the occupational factors, which
she believed that caused or contributed to her alleged right knee condition. To establish a claim
for compensation in an occupational disease claim, an employee must submit a statement, which
identifies the factors of employment believed to have caused his or her condition. 10
In her narrative statements, appellant provided a vague description of the occupational
factors she believed had caused her right knee condition, indicating that “after the last drop off”
she felt tingling in her right knee that went down to her right big toe and lower back. However,
this statement did not describe the specific employment factors she believed caused or contributed
to her condition.11
In its development letter, OWCP informed appellant that the evidence submitted was
insufficient to establish that she suffered from an occupational disease as alleged. It asked her to
complete an attached questionnaire describing what employment factors she believed caused or
contributed to her condition and requested medical evidence establishing that her medical
condition was causally related to employment factors. However, appellant failed to provide a
detailed narrative statement describing the employment factors, which she believed contributed to
her condition.12 As noted, she bears the burden of submitting a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of a
disease or condition. 13
As appellant has not described the employment factors alleged to have caused her injury,
the Board finds that she has not met her burden of proof to establish that an injury occurred in the
performance of duty, as alleged. As such, the medical evidence need not be addressed.14

9

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

See S.W., Docket No. 19-1609 (issued February 12, 2020); A.M., Docket No. 19-1269 (issued December 4, 2019);
C.L., Docket No. 19-0042 (issued April 17, 2019); D.M., Docket No. 18-0335 (issued June 18, 2018); S.J., Docket
No. 17-1798 (issued February 23, 2018).
11

Id.

12

See supra note 10.

13

Id.; Victor J. Woodhams, supra note 7.

14
See S.W., supra note 10; A.M., supra note 10; S.J., supra note 10; E.V., Docket No. 19-0447 (issued June 25,
2019); see also Bonnie A. Contreas, 57 ECAB 364, 368 n.10 (2006).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that an injury
occurred in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the January 13, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

